Opinion issued April 22, 2010















     

In The
Court of Appeals
For The
First District of Texas




NO. 01-09-01035-CV




BETTY JO PARKER AND ANITA CAROL LEE, Appellants

v.

FOURTH CHURCH OF CHRIST, SCIENTIST, HOUSTON, TEXAS,
Appellee




On Appeal from the 334th District Court 
Harris County, Texas
Trial Court Cause No. 2008–64319




MEMORANDUM OPINION

          Appellee, Fourth Church of Christ, Scientist, Houston, Texas, has filed a
motion to dismiss this appeal for want of jurisdiction.  Appellee asserts that the notice
of appeal of appellants, Betty Jo Parker and Anita Carol Lee, is untimely because it
was filed more than 90 days after the trial court’s judgment was rendered.  Appellants
have not responded to appellee’s motion to dismiss. 
          The record reflects that the trial court’s judgment was signed on July 10, 2009. 
On August 7, 2009, appellants filed a motion for new trial.
  As a result, appellants’
notice of appeal was due by October 8, 2009.  See Tex. R. App. P. 26.1(a)(1).  The
record reflects that appellants filed their notice of appeal on November 23, 2009,
which was 47 days late.  
          We note that an untimely notice of appeal will be considered timely if it is filed
within 15 days after the due date and is accompanied by a reasonable explanation for
appellant’s failure to file on the due date.  See Tex. R. App. P. 26.3; Vergburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Here, appellants’ notice of appeal
contains a request for an extension of time to file the notice and offers an explanation
regarding why it is late.  Nonetheless, appellants’ notice of appeal and request for
extension were filed well past the 15-day extension period.  
          We hold that appellants’ notice of appeal was not timely filed.  We grant
appellee’s motion to dismiss, and we dismiss the appeal for lack of jurisdiction.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.